FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-14-00122-CV

                                 Trial Court No. 2013-858-CCL1

In the Interest of A. C, Z. C., J. C., S. C., and A. C., minor children
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Clerk's record                              $149.00   N/A
Reporter's record                           $215.00   Gregg County
Supreme Court chapter 51 fee                 $50.00   Indigent�
Filing                                      $100.00   Indigent
Indigent                                     $25.00   Indigent
Required Texas.gov efiling fee               $20.00   Indigent
Reporter's record                           $100.00   Gregg County
Clerk's record                               $47.00   COURT APPOINTED ATTY
TOTAL:                                      $706.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 5th day of January 2015, A.D.

                                                CATHY LUSK, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk